UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4731



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLOS RODRIGUEZ-PINEDA, a/k/a Carlos Pineda,
a/k/a Carlos Rodriguez,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-05-5)


Submitted:   February 24, 2006            Decided:   March 16, 2006


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlos Rodriguez-Pineda pled guilty, without the benefit

of a plea agreement, to one count of reentering the United States

after     having   been   deported    following    an   aggravated   felony

conviction, in violation of 8 U.S.C. § 1326(a), (b)(2) (2000). The

district court sentenced Rodriguez-Pineda to seventy-one months’

imprisonment, at the top of the range calculated under the advisory

federal sentencing guidelines.        Rodriguez-Pineda argues on appeal

that this sentence was unreasonable, alleging the district court

speculated that he engaged in drug dealing following his reentry to

the United States* when no evidence provided a basis for this

speculation.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.           See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).           However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).     Hughes, 401 F.3d at 546.         We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.     Id. at 546-47; see United States v. Green, ___


     *
      Rodriguez-Pineda was convicted of cocaine trafficking in
March 1999 and acknowledged this conviction at the guilty plea
hearing.

                                     - 2 -
F.3d ___, 2006 WL 267217 (4th Cir. Feb. 6, 2006).                Further, “while

we believe that the appropriate circumstances for imposing a

sentence outside the guideline range will depend on the facts of

individual cases, we have no reason to doubt that most sentences

will    continue    to   fall    within    the    applicable    range.”     United

States v. White, 405 F.3d 208, 219 (4th Cir. 2005).

               Here, the district court sentenced Rodriguez-Pineda at

the top of the sentencing guidelines and within the statutory

penalty.       Further, the record clearly indicates that the district

court made no finding as to whether Rodriguez-Pineda resumed drug

dealing.       Instead, the sentencing court remarked that Rodriguez-

Pineda “hasn’t learned much,” noting this was the defendant’s third

period of incarceration.            Thus, in imposing the sentence, the

district court commented on considerations of respect for the law

and adequate deterrence.          See 18 U.S.C. §§ 3553(a)(2)(A), (B).

               Finding the sentence reasonable, we affirm the judgment

of the district court.          We dispense with oral argument because the

facts    and    legal    contentions      are    adequately    presented    in   the

materials      before    the    court   and      argument   would   not    aid   the

decisional process.



                                                                          AFFIRMED




                                        - 3 -